DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 provides for the use of “the PoF system of claim 1”, where the claim recites “Use of the PoF system of claim 1 to power a galvanically isolated measurement probe”, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  See MPEP 2173.05(q).

Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See MPEP 2173.05(q).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-7, 9-10, 14 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Lyu et al (US Pub 20080128587) in view of Sasai et al (US Pat 6271942).

Regarding Claim 1, Lyu discloses a power-over-fiber (PoF) system, comprising: 
an optical source configured to generate an optical signal, wherein the optical signal comprises a modulation (Fig 3, where an optical source 200 generates an optical signal and the optical signal comprises a modulation (i.e. because of an external modulation signal));  
an optical fiber configured to receive the optical signal from the optical source and to guide the optical signal (Fig 3, where an optical fiber (i.e. between 200 and 20) receives the optical signal from the optical source 200 and guides the optical signal); 
an optical sink, which is configured to receive the optical signal from the optical fiber and to convert the optical signal into an electrical signal (Fig 3, where an optical sink (e.g. 20) receives the optical signal from the optical fiber (i.e. between 200 and 20)  and converts the optical signal into an electrical signal);  
a detection unit, which is configured to detect at least one characteristic of the electrical signal, wherein the characteristic is at least partially caused by the modulation of the optical signal (Fig 3, where a detection unit (e.g. 40) detects at least one 
a control unit, which is configured to control the optical source based on the detected characteristic (Fig 3, where a control unit (e.g. 30) controls the optical source 200 based on the detected characteristic (e.g. DC voltage signal / AC voltage signal)).  
Lyu fails to explicitly disclose the modulation being an intensity modulation.
However, Sasai discloses 
a modulation being an intensity modulation (Fig 1, col 16 lines 60-65 where an optical source 105 generates an optical signal with a modulation that is an intensity modulation (i.e. because of an external modulation/electrical signal)).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of the optical source 200 as described in Lyu, with the teachings of the optical source 105 as described in Sasai. The motivation being is that as shown an optical source 105 can generate an optical signal with a modulation that is an intensity modulation (i.e. because of an external modulation/electrical signal) and one of ordinary skill in the art can implement this concept into the optical source 200 as described in Lyu and better show and illustrate that the optical source 200 generates an optical signal with a modulation that is an intensity modulation (i.e. because of the external modulation signal) i.e. in order to transmit data and which combination is a simple implementation of a known concept of a known optical source 105 into another optical source 200 for better clarifying its structure and/or operation and which combination yields predictable results.  

Regarding Claim 2, Lyu as modified by Sasai also discloses the PoF system wherein the detected characteristic is a modulation, in particular a modulation amplitude, of the electrical signal (Lyu Fig 3, paragraphs [37][38][39] where the detected characteristic (e.g. DC voltage signal / AC voltage signal) is a modulation, in particular a modulation amplitude (e.g. Vinrms), of the electrical signal).  

Regarding Claim 5, Lyu as modified by Sasai also discloses the PoF system wherein the control unit is configured to evaluate the intensity modulation of the optical signal based on the detected characteristic and to control the optical source based on the evaluation (Lyu Fig 3, paragraphs [42][43][44] where the control unit (e.g. 30) is configured to evaluate the modulation of the optical signal based on the detected characteristic (e.g. DC voltage signal / AC voltage signal) and to control the optical source 200 based on the evaluation).  
 
Regarding Claim 6, Lyu as modified by Sasai also discloses the PoF system wherein the control unit is configured to evaluate a modulation of a current for driving the optical source based on the detected characteristic and to control the optical source based on the evaluation (Lyu Fig 3, paragraphs [42][43][44] where the control unit (e.g. 30) is configured to evaluate a modulation of a current for driving the optical source 200 based on the detected characteristic (e.g. DC voltage signal / AC voltage signal) and to control the optical source 200 based on the evaluation).  

Regarding Claim 7, Lyu as modified by Sasai also discloses the PoF system wherein the control unit is configured to control the optical source to change, in particular enhance, an optical power of the optical signal based on the detected characteristic (Lyu Fig 3, paragraphs [42][43][44] where the control unit (e.g. 30) is configured to control the optical source 200 to change, in particular enhance, an optical power of the optical signal based on the detected characteristic (e.g. DC voltage signal / AC voltage signal)).  
 
Regarding Claim 9, Lyu as modified by Sasai also discloses the PoF system wherein the optical source comprises a laser, in particular a laser diode (Lyu Fig 3, paragraph [30] where the optical source 200 comprises a laser and in particular a laser diode).  
  
Regarding Claim 10, Lyu as modified by Sasai also discloses the PoF system wherein the optical source comprises a signal generator, which is configured to generate the intensity modulation of the optical signal (Lyu Fig 3, paragraph [33] where the optical source 200 comprises a signal generator (e.g. 12) which is configured to generate the modulation of the optical signal).  

Regarding Claim 14, Claim 14 is similar to claim 1, therefore, claim 14 is rejected for the same reasons as claim 1.

Regarding Claim 16, Claim 16 is similar to claim 7, therefore, claim 16 is rejected for the same reasons as claim 7.

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Lyu et al (US Pub 20080128587) in view of Sasai et al (US Pat 6271942) in further view of Link et al (US Pat 5526164).

Regarding Claim 3, Lyu as modified by Sasai fails to explicitly disclose the PoF system wherein the optical sink comprises a photovoltaic cell, which is configured to convert the optical signal into the electrical signal.  
However, Link discloses 
an optical sink comprising a photovoltaic cell, which is configured to convert an optical signal into an electrical signal (Fig 3, where an optical sink (e.g. 3, 4) comprises a photovoltaic cell which is configured to convert an optical signal into an electrical signal).  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the optical sink (e.g. 20) as described in Lyu as modified by Sasai, with the teachings of the optical sink (e.g. 3, 4) as described in Link. The motivation being is that as shown an optical sink (e.g. 3, 4) can comprise a photovoltaic cell which is configured to convert an optical signal into an electrical signal and one of ordinary skill in the art can implement this concept into the optical sink (e.g. 20) as described in Lyu as modified by Sasai and have the optical sink (e.g. 20) comprise a photovoltaic cell which is configured to convert the optical signal into the electrical signal i.e. as an alternative so as to use a photovoltaic cell for the optical to electrical conversion and which modification is a simple substitution of a known optical sink for another, namely, for the same purpose and for optimization and which modification yields predictable results.  
 
Claims 4 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Lyu et al (US Pub 20080128587) in view of Sasai et al (US Pat 6271942) in further view of Solina et al (US Pat 5530712).

Regarding Claim 4, Lyu as modified by Sasai fails to explicitly disclose the PoF system wherein the control unit is configured to determine a property of the optical sink, in particular an efficiency of an energy conversion and/or an internal resistance, based on the detected characteristic, and to control the optical source based on said property of the optical sink.  
	However, Solina discloses 
a control unit being configured to determine a property of an optical sink, in particular an efficiency of an energy conversion based on a detected characteristic, and to control an optical source based on said property of the optical sink (Fig 1, Fig 2, col 2 lines 42-49, lines 58-67, col 3 lines 58-66, col 4 lines 7-22 where a control unit (CP) is configured to determine a property (i.e. conversion efficiency ɳ1) of an optical sink (e.g. RV), in particular an efficiency of an energy conversion based on a detected characteristic (e.g. electric signal Im), and to control an optical source (L) based on said property (i.e. conversion efficiency ɳ1) of the optical sink (e.g. RV)). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the control unit (e.g. 30) as described in Lyu as modified by Sasai, with the teachings of the control unit (CP) as described in Solina. The motivation being is that as shown a control unit (CP) can determine a property (i.e. conversion efficiency ɳ1) of an optical sink (e.g. RV) based on a detected characteristic (e.g. electric signal Im) and can control an optical source (L) based on said property (i.e. conversion efficiency ɳ1) and one of ordinary skill in the art can implement this concept into the control unit (e.g. 30) as 1) of the optical sink (e.g. 20) based on a detected characteristic (e.g. electric signal Im) and control the optical source 200 based on said property (i.e. conversion efficiency ɳ1) i.e. as an alternative so as to apply a known technique of controlling a modulation current for the purpose of controlling peak power of the optical source 200 and which modification is a simple implementation of a known concept of a known control unit into another control unit for its improvement and for optimization and which modification yields predictable results.   

Regarding Claim 15, Lyu as modified by Sasai also discloses the method wherein the optical signal is converted into an electrical signal by an optical sink (Lyu Fig 3, where the optical signal is converted into an electrical signal by an optical sink (e.g. 20)).
	 Lyu as modified by Sasai fails to explicitly disclose determining a property of the optical sink, in particular an efficiency of an energy conversion and/or an internal resistance, based on the detected characteristic, wherein the optical source is controlled based on said property of the optical sink.
However, Solina discloses 
determining a property of an optical sink, in particular an efficiency of an energy conversion based on a detected characteristic, and wherein an optical source is controlled based on said property of the optical sink (Fig 1, Fig 2, col 2 lines 42-49, lines 58-67, col 3 lines 58-66, col 4 lines 7-22 where a control unit (CP) is configured to determine a property (i.e. conversion efficiency ɳ1) of an optical sink (e.g. RV), in particular an efficiency of an energy conversion based on a detected characteristic (e.g. m), and to control an optical source (L) based on said property (i.e. conversion efficiency ɳ1) of the optical sink (e.g. RV)). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the control unit (e.g. 30) as described in Lyu as modified by Sasai, with the teachings of the control unit (CP) as described in Solina. The motivation being is that as shown a control unit (CP) can determine a property (i.e. conversion efficiency ɳ1) of an optical sink (e.g. RV) based on a detected characteristic (e.g. electric signal Im) and can control an optical source (L) based on said property (i.e. conversion efficiency ɳ1) and one of ordinary skill in the art can implement this concept into the control unit (e.g. 30) as described in Lyu as modified by Sasai and have the control unit (e.g. 30) determine a property (i.e. conversion efficiency ɳ1) of the optical sink (e.g. 20) based on a detected characteristic (e.g. electric signal Im) and control the optical source 200 based on said property (i.e. conversion efficiency ɳ1) i.e. as an alternative so as to apply a known technique of controlling a modulation current for the purpose of controlling peak power of the optical source 200 and which modification is a simple implementation of a known concept of a known control unit into another control unit for its improvement and for optimization and which modification yields predictable results.   

Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Lyu et al (US Pub 20080128587) in view of Sasai et al (US Pat 6271942) in further view of Chen et al (US Pub 20210288722).

Regarding Claim 8, Lyu as modified by Sasai fails to explicitly disclose the PoF system wherein the optical sink is galvanically isolated from the optical source.  
	However, Chen discloses 

Therefore, it would have been obvious to one of ordinary skill in the art to modify the optical source 200 and the optical sink (e.g. 20) as described in Lyu as modified by Sasai, with the teachings of the optical source 12 and the optical sink (e.g. 16) as described in Chen. The motivation being is that as shown an optical sink (e.g. 16) can be galvanically isolated from an optical source 12 and one of ordinary skill in the art can implement this concept into the optical source 200 and the optical sink (e.g. 20) as described in Lyu as modified by Sasai and have the optical sink (e.g. 16) galvanically isolated from the optical source 200 i.e. as an alternative so as to apply known isolation technique into a known system for the purpose of reducing interference and which modification is a simple implementation of a known concept of a known optical source and optical sink into another optical source and  optical sink for their improvement and for optimization and which modification yields predictable results.  

Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Lyu et al (US Pub 20080128587) in view of Sasai et al (US Pat 6271942) in further view of Xiong  (US Pat 9974129) in further view of Zhang (US Pat 10064254). 

Regarding Claim 11, Lyu as modified by Sasai fails to explicitly disclose the PoF system wherein the optical source comprises a DC/DC converter, wherein the intensity modulation of the optical signal is caused by a ripple current of the DC/DC converter.  
However, Xiong discloses 
OUT) of the converter (100)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the optical source 200 as described in Lyu as modified by Sasai, with the teachings of the optical source (110) as described in Xiong. The motivation being is that as shown an optical source (110) can comprise a converter (100) and a modulation of an optical signal (e.g. 310) be caused by a ripple current (IOUT) of the converter (100) and one of ordinary skill in the art can implement this concept into the optical source 200 as described in Lyu as modified by Sasai and have the optical source 200 comprise a converter (100) and a modulation of an optical signal (e.g. 310) be caused by a ripple current (IOUT) of the converter (100) i.e. as an alternative so as to generate both an AC signal that represents a modulation signal and a DC signal that represents a power signal and which modification is a simple implementation of a known concept of a known optical source into another optical source for its improvement and for optimization and which modification yields predictable results.    
Lyu as modified by Sasai and Xiong fails to explicitly disclose the converter (100) having a DC/DC converter.  
However, Zhang discloses 
a converter has a DC/DC converter (Fig 3,  where a converter 340 has a DC/DC converter 349).
.  
 
Claims 12-13 rejected under 35 U.S.C. 103 as being unpatentable over Lyu et al (US Pub 20080128587) in view of Sasai et al (US Pat 6271942) in further view of Van Der Mark et al (US Pub 20150335231) in further view of Chen et al (US Pub 20210288722).

Regarding Claim 12, Lyu as modified by Sasai fails to explicitly disclose a measurement device having a galvanically isolated measurement probe, wherein the measurement device comprises the PoF system to power the measurement probe.  
However, Van Der Mark discloses 
a measurement device having a measurement probe, wherein the measurement device comprises a PoF system to power the measurement probe (Fig 1, paragraphs [86][87][88][89] where a measurement device has a measurement probe (e.g. 15, 10, 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system as described in Lyu as modified by Sasai, with the teachings of the system as described in Van Der Mark. The motivation being is that as shown a measurement device can comprise a PoF system (e.g. optical source 6) to power a measurement probe (e.g. 15, 10, 20) and one of ordinary skill in the art can implement this concept into the system as described in Lyu as modified by Sasai and have a measurement device that comprises the PoF system (e.g. optical source 200) in order to power a measurement probe (e.g. 15, 10, 20) i.e. as an alternative so as to have an optical source 200 that transmits both data and power for the purpose of supplying power in addition to data and which modification is a simple implementation of a known concept of a known system into another system for its improvement and for optimization and which modification yields predictable results.  
Lyu as modified by Sasai and Van Der Mark fails to explicitly disclose galvanically isolation.  
	However, Chen discloses  
an optical receiver being galvanically isolated from an optical source (Fig 2, paragraph [17] where an optical receiver (e.g. 16) is galvanically isolated from an optical source 12).  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the optical source 200 and measurement probe (e.g. 15, 10, 20) as described Lyu as modified by Sasai and Van Der Mark, with the teachings of the optical source 12 and 

Regarding Claim 13, Lyu as modified by Sasai fails to explicitly disclose use of the PoF system to power a galvanically isolated measurement probe.  
However, Van Der Mark discloses 
use of a PoF system to power a measurement probe (Fig 1, paragraphs [86][87][88][89] where a measurement device comprises a PoF system (e.g. optical source 6) and is used to power a measurement probe (e.g. 15, 10, 20)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system as described in Lyu as modified by Sasai, with the teachings of the system as described in Van Der Mark. The motivation being is that as shown a measurement device can comprise a PoF system (e.g. optical source 6) to power a measurement probe (e.g. 15, 10, 20) and one of ordinary skill in the art can implement this concept 
Lyu as modified by Sasai and Van Der Mark fails to explicitly disclose galvanically isolation.   
	However, Chen discloses  
an optical receiver being galvanically isolated from an optical source (Fig 2, paragraph [17] where an optical receiver (e.g. 16) is galvanically isolated from an optical source 12).  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the optical source 200 and measurement probe (e.g. 15, 10, 20) as described Lyu as modified by Sasai and Van Der Mark, with the teachings of the optical source 12 and the optical receiver (e.g. 16) as described in Chen. The motivation being is that as shown an optical receiver (e.g. 16) can be galvanically isolated from an optical source 12 and one of ordinary skill in the art can implement this concept into the optical source 200 and measurement probe (e.g. 15, 10, 20) as described in Lyu as modified by Sasai and Van Der Mark and have the measurement probe (e.g. 15, 10, 20) galvanically isolated from the optical source 200 i.e. as an alternative so as to apply known isolation technique into a known system for the purpose of reducing interference 
 
 
Conclusion
The prior art relevant to the Applicant’s disclosure is the following:

Pigeon et al (US Pub 20190229558) and more specifically Fig 2A.

Dupraz (US Pub 20160197578) and more specifically Fig 8.

Sanderson et al (US Pat 8358893) and more specifically Fig 3A and Fig 3B.

Nelson (US Pat 5162935) and more specifically Fig 1.

Sai (US Pat 5099144) and more specifically Fig 10.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The examiner can normally be reached on Mon-Fri 10:00-6:00.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636